Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claims 5-7, 9, 10, 15, 16, 17, 19, 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.    The method of claim 4, further comprising:
receiving, by the computing device, a user-selected score; and adjusting, by the computing device, at least one weight of the plurality of weights, responsive to a difference between the user-selected score and the calculated aggregated score.
6.    The method of claim 5, wherein adjusting the at least one weight of the plurality of weights further comprises calculating a multivariable linear regression based on the user-selected score and the values for each of the plurality of experience metrics.
7.    The method of claim 6, wherein adjusting the at least one weight of the plurality of weights further comprises receiving, by the computing device, user-selected scores for each of a plurality of user sessions, each user session associated with corresponding values for each of the plurality of experience metrics; and wherein the multivariable linear regression is further based 
9.    The method of claim 8, wherein calculating the aggregated score further comprises dividing, a summation of a product of a sum of the plurality of weights of the experience metrics with the weighted average of the scores for each experience metric of the plurality of metrics for a plurality of user sessions and a sum of a product of a weight of a correction factor and a correction factor score, by a sum of the plurality of weights of the experience metrics and the weight of the correction factor
10.    The method of claim 1, further comprising: calculating an estimated aggregated score for an interaction of the user with a second hosted application or desktop; and redirecting the user to the second computing device, responsive to the estimated aggregated score of the interaction with the second computing hosted application or desktop exceeding the calculated aggregated score of the interaction with the computing hosted application or desktop.
15.    The system of claim 14, wherein the computation cluster is further configured to: receive a user-selected score; and adjust at least one weight of the plurality of weights, responsive to a difference between the user-selected score and the calculated aggregated score.
16.    The system of claim 15, wherein the computation cluster is further configured to calculate a multivariable linear regression based on the user-selected score and the values for each of the
plurality of experience metrics. 
17.    The system of claim 16, wherein the computation cluster is further configured to receive user-selected scores for each of a plurality of user sessions, each user session associated with corresponding values for each of the plurality of experience metrics; and wherein the multivariable linear regression is further based on the user-selected scores and 
19.    The system of claim 18, wherein the computation cluster is further configured to divide a summation of a product of a sum of the plurality of weights of the experience metrics with the weighted average of the scores for each experience metric of the plurality of metrics for a plurality of user sessions and a sum of a product of a weight of a correction factor and a correction factor score, by a sum of the plurality of weights of the experience metrics and the weight of the correction factor.
20.    The system of claim 11, wherein the computation cluster is further configured to: 
calculate an estimated aggregated score for an interaction of the user with a second hosted application or desktop; and redirect the user to the second hosted application or desktop, responsive to the estimated aggregated score of the interaction with the second hosted application or desktop exceeding the calculated aggregated score of the interaction with the hosted application or desktop.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (US 2018/024 8963) in view of Su (US 2020/033 6396) and further in view of Putnam (US 2011/025 4961).    

receiving, by a computing device, values for each of a plurality of experience metrics of a user interacting with a hosted application or desktop provided by the computing device; for each experience metric of the plurality of experience metrics:
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. 

determining, by the computing device, a score associated with the corresponding value of the experience metric,
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. 

determining, by the computing device, a weight associated with the determined score;
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.

calculating, by the computing device, an aggregated score from the scores and weights for each experience metric of the plurality of experience metrics; 
Weis discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Su discloses:	
Su [0043] An overall experience score may be based on a weighting of a network experience score for voice communications, a weighting of a network experience score for data communications, and/or a weighting of a network experience score for SMS communications. For example, experience scoring platform 102 may obtain a network experience score for voice communications and a network experience score for data communications (e.g., as an output of a model), apply respective weights to the network experience score for voice communications and the network experience score for data communications to obtain weighted scores, and sum the weighted scores to determine the overall experience score. In this way, the overall experience score may provide a measure of QoE that reflects a type of usage of the network by the user.
	Su [0001] A network may monitor factors relating to a user's quality of experience (QoE) to determine a level of user satisfaction with the network and/or a service of the network. QoE is user-dependent, and therefore, may vary between users even when a quality of service (QoS) of the network is consistent among the users.


providing a user experience report comprising the aggregated score, by the computing device, to the user interacting with the hosted application or desktop.
Weis discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Putnam discloses:	
Putnam [0068] Data and reports associated with each monitor from the packet transmission monitor group can subsequently be aggregated and presented to the user via the web interface application (also referred to as a dashboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weis to obtain above limitation based on the teachings of Putnam for the purpose of aggregating data and reports and presenting them to the user.  
Regarding claim 4, the combination of Weis, Su and Putnam discloses wherein determining a weight associated with the determined score further comprises selecting a weight associated with the corresponding experience metric from a plurality of weights.
  Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.
Regarding claim 8, the combination of Weis, Su and Putnam discloses wherein calculating the aggregated score further comprises determining a weighted average of the scores for each experience metric of the plurality of experience metrics.
 Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be assigned a weight that is lower than the weight assigned to the user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weis, Su and Putnam and further in view of Shepard (US 2020/033 4122). 

	Shepard [0041] FIG. 3 shows exemplary pseudocode 300 for calculating (e.g., determining) usability scores 208 of FIG. 2. A usability score represents user experience on a particular device. In some examples, usability scores range from 0 and 100, with 100 being the best experience, and 0 being the worst. For example, if startup time is above average, the user will perceive a poor experience, whereas a faster-than-average startup time will provide the user with a better experience. Pseudocode 300 relies upon normalized metrics data 204 (e.g., when collected data 230 is converted into metric data 204, "better" values are converted into lower metric numbers). In some examples, metric data 204 contains the instance data for particular devices (e.g., core boot time is 5 seconds); global means (e.g., average core boot time is 10 seconds); and global standard deviation (e.g., the standard deviation of boot times for all devices is 2.1 seconds). Weights 206, that are applied to metric data 204, indicate the significance of a metric for users' perceptions of the experiences with the computing devices. In some example calculations, weights 206 sum to 1.0. For example, with three metrics, the weights could be boot time=0.1, application start time=0.4, and battery life=0.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Weis, Su and Putnam to obtain above limitation based on the teachings of Shepard for the purpose of representing a usability score comprising user experience on a particular device  

Shepard [0041] FIG. 3 shows exemplary pseudocode 300 for calculating (e.g., determining) usability scores 208 of FIG. 2. A usability score represents user experience on a particular device. In some examples, usability scores range from 0 and 100, with 100 being the best experience, and 0 being the worst. For example, if startup time is above average, the user will perceive a poor experience, whereas a faster-than-average startup time will provide the user with a better experience. Pseudocode 300 relies upon normalized metrics data 204 (e.g., when collected data 230 is converted into metric data 204, "better" values are converted into lower metric numbers). In some examples, metric data 204 contains the instance data for particular devices (e.g., core boot time is 5 seconds); global means (e.g., average core boot time is 10 seconds); and global standard deviation (e.g., the standard deviation of boot times for all devices is 2.1 seconds). Weights 206, that are applied to metric data 204, indicate the significance of a metric for users' perceptions of the experiences with the computing devices. In some example calculations, weights 206 sum to 1.0. For example, with three metrics, the weights could be boot time=0.1, application start time=0.4, and battery life=0.5.
 
Claims 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weis in view of Su and further in view of Putnam.    
Regarding claim 11, Weis discloses:

	Weis [0004] FIG. 2 shows a block diagram of an embodiment of a computer system.

receive values for each of a plurality of experience metrics of the user interacting with the hosted application or desktop;
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. 

for each experience metric of the plurality of experience metrics:
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score

determine a score associated with the corresponding value of the experience metric,
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. 


Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be assigned a weight that is lower than the weight assigned to the user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.

calculate an aggregated score from the scores and weights for each experience metric of the plurality of experience metrics 
Weis discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Su discloses:	
Su [0043] An overall experience score may be based on a weighting of a network experience score for voice communications, a weighting of a network experience score for data communications, and/or a weighting of a network experience score for SMS communications. For example, experience scoring platform 102 may obtain a network experience score for voice communications and a network experience score for data communications (e.g., as an output of a 
	Su [0001] A network may monitor factors relating to a user's quality of experience (QoE)) to determine a level of user satisfaction with the network and/or a service of the network. QoE is user-dependent, and therefore, may vary between users even when a quality of service (QoS)) of the network is consistent among the users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of  the claimed invention to modify Weis to obtain above limitation based on the teachings of Su for the purpose of summing the weighted scores to determine the overall experience score.  

provide a user experience report comprising the aggregated score to the user.
Weis discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Putnam discloses:	
Putnam [0068] Data and reports associated with each monitor from the packet transmission monitor group can subsequently be aggregated and presented to the user via the web interface application (also referred to as a dashboard).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weis to obtain above limitation based on the teachings of Putnam for the purpose of aggregating data and reports and presenting them to the user. 

Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be assigned a weight that is lower than the weight assigned to the user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.
Regarding claim 18, the combination of Weis, Su and Putnam discloses wherein the computation cluster is further configured to determine a weighted average of the scores for each experience metric of the plurality of experience metrics.
Weis [0031] When the computing device collects a plurality of user experiences scores and stores them in the computing device that is executing the client application, the computing device may assign a respective weight to each score based on the importance of that particular user score. For example, a user inputting their password incorrectly may not be as important as the client application causing the computing device to slow operation or the client application becoming inoperable. Thus, the user experience score for the incorrect password entry would be user experience score based on the client application becoming inoperable. These weights may be continuously summed as the plurality of user experience scores are collected. Once the total weight for the plurality of user experience scores exceeds a threshold, a total user experience score may be transmitted to the computer server.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weis, Su and Putnam and further in view of Shepard.  
The combination of Weis, Su and Putnam discloses the elements of the claimed invention as noted but does not disclose wherein the computation cluster is further configured to map the corresponding value of the experience metric to a score within a predetermined range.
However, Shepard discloses:
Shepard [0041] FIG. 3 shows exemplary pseudocode 300 for calculating (e.g., determining) usability scores 208 of FIG. 2. A usability score represents user experience on a particular device. In some examples, usability scores range from 0 and 100, with 100 being the best experience, and 0 being the worst. For example, if startup time is above average, the user will perceive a poor experience, whereas a faster-than-average startup time will provide the user with a better experience. Pseudocode 300 relies upon normalized metrics data 204 (e.g., when collected data 230 is converted into metric data 204, "better" values are converted into lower metric numbers). In some examples, metric data 204 contains the instance data for particular devices (e.g., core boot time is 5 seconds); global means (e.g., average core boot time is 10 seconds); and global standard deviation (e.g., the standard deviation of boot times for all devices is 2.1 seconds). Weights 206, that are applied to metric data 204, indicate the significance of a experiences with the computing devices. In some example calculations, weights 206 sum to 1.0. For example, with three metrics, the weights could be boot time=0.1, application start time=0.4, and battery life=0.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Weis, Su and Putnam to obtain above limitation based on the teachings of Shepard for the purpose of representing a usability score comprising user experience on a particular device  
Regarding claim 13, the combination of Weis, Su, Putnam and Shepard discloses wherein the computation cluster is further configured to apply a first mapping function to the corresponding value, the first mapping function selected from a plurality of mapping functions responsive to the corresponding value being within a bounded range associated with the first mapping function.
Shepard [0041] FIG. 3 shows exemplary pseudocode 300 for calculating (e.g., determining) usability scores 208 of FIG. 2. A usability score represents user experience on a particular device. In some examples, usability scores range from 0 and 100, with 100 being the best experience, and 0 being the worst. For example, if startup time is above average, the user will perceive a poor experience, whereas a faster-than-average startup time will provide the user with a better experience. Pseudocode 300 relies upon normalized metrics data 204 (e.g., when collected data 230 is converted into metric data 204, "better" values are converted into lower metric numbers). In some examples, metric data 204 contains the instance data for particular devices (e.g., core boot time is 5 seconds); global means (e.g., average core boot time is 10 seconds); and global standard deviation (e.g., the standard deviation of boot times for all devices is 2.1 seconds). Weights 206, that are applied to metric data 204, indicate the significance of a metric for users' perceptions of the experiences with the computing devices. In some example weights 206 sum to 1.0. For example, with three metrics, the weights could be boot time=0.1, application start time=0.4, and battery life=0.5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
6/3/2021